Exhibit 10.6

AMENDED AND RESTATED TERM LOAN NOTE

 

$7,350,000.00   August 9, 2013

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to TEXAS
CAPITAL BANK, N.A. (“Payee”), or order, in accordance with the terms of that
certain First Amended and Restated Credit Agreement, dated as of November 19,
2012, as amended, as from time to time in effect, by and among Maker, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Term Loan Maturity Date, the principal sum of
SEVEN MILLION THREE HUNDRED FIFTY THOUSAND and No/100 Dollars ($7,350,000.00),
or such amount as may be advanced by the Payee under the Credit Agreement as a
Term Loan with daily interest from the date thereof, computed as provided in the
Credit Agreement, on the principal amount hereof from time to time unpaid, at a
rate per annum on each portion of the principal amount which shall at all times
be equal to the rate of interest applicable to such portion in accordance with
the Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Term Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Term Loan Maturity Date and is subject to mandatory prepayment in
the amounts and under the circumstances set forth in the Credit Agreement, and
may be prepaid in whole or from time to time in part, all as set forth in the
Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until



--------------------------------------------------------------------------------

payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

This Note and certain other Term Loan Notes being executed contemporaneously
herewith is delivered in connection with the increase of the Total Term Loan
Commitment pursuant to the Third Amendment to First Amended and Restated Credit
Agreement and Amendment to Other Loan Documents dated as of same date herewith,
by and among Maker, KeyBank National Association, individually and as Agent, and
the other Lenders named therein (the “Third Amendment”) and this Note and such
other Term Loan Notes are issued pursuant to the Third Amendment in
substitution, amendment and restatement, and not in repayment of, the “Notes”
issued pursuant to the First Amended and Restated Credit Agreement by and among
Maker, KeyBank National Association, individually and as Agent, and the other
Lenders named therein, dated as of November 19, 2012, as amended by that certain
First Amendment to First Amended and Restated Credit Agreement and Amendment to
Unconditional Guaranty of Payment and Performance dated as of March 15, 2013 and
that certain Second Amendment to First Amended and Restated Credit Agreement
dated as of June 11, 2013.

[Signatures Begin on the Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership By:  

Carter Validus Mission Critical REIT, Inc.,

a Maryland corporation, its general partner

  By:  

/s/ Todd Sakow

  Name:   Todd Sakow   Title:   CFO   (SEAL)